MARY'S OPINION HEADING                                           




NO. 12-02-00114-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


MICHAEL A. MAGOON,§
	APPEAL FROM THE FOURTH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

MARY R. GARCIA, ET AL.,
APPELLEES§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on March 13, 2002.  Thereafter, on April 10, 2002, Appellant filed a notice of appeal which failed
to contain the information required by Rule 25.1(e), i.e. a certificate of service showing service on
all parties to the trial court's judgment.  
	Thus after receiving the clerk's record, on April 23, 2002, Appellant was notified pursuant
to Tex. R. App. P. 37.1 that the notice of appeal was defective for failure to comply with Rule
25.1(e).  He was further notified that unless he filed a corrected notice of appeal on or before May
23, 2002, the appeal would be referred to the court for dismissal.  Tex. R. App. P. 42.3.  
	As of May 30, 2002, Appellant had not filed an amended notice of appeal.  Since Appellant
has failed to correct his defective notice of appeal after notice from this court, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered May 31, 2002.
Panel consisted of Worthen, J., and Griffith, J.

DO NOT PUBLISH
1.  See Tex. R. App. P. 47.1.